Citation Nr: 1411509	
Decision Date: 03/20/14    Archive Date: 04/02/14

DOCKET NO.  11-20 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for gastroesophageal reflux disease (GERD) with chronic heartburn, to include as due to undiagnosed illness or other qualifying chronic disability, pursuant to 38 U.S.C. § 1117.  



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Fussell




INTRODUCTION

The Veteran had active duty from August 1999 to February 2000; from January 2003 to March 2004, and from May 2007 to June 2008.  

This matter comes before the Board of Veterans' Appeals (Board) from a December 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana.  The appeal was initiated by filing a Notice of Disagreement (NOD in December 2009 and after a June 2011 Statement of the Case (SOC) the appeal was perfected by filing VA Form 9, Appeal to the Board, in July 2011.

The Veteran presented testimony to the undersigned Veterans Law Judge (VLJ) at a June 2012 videoconference and a transcript thereof is on file.  

Also, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the Virtual VA claims file does not reveal anything pertinent to the present appeal.  

The Board notes that the Supplemental SOCs (SSOCs) in February 2012 and March 2012 each stated that the RO had obtained additional evidence as instructed by the Board.  However, the Board has not previously remanded this case and has not previously instructed the RO to the to obtain any additional evidence.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

As noted at the videoconference, at page 5, the RO had initially denied the claim on the basis that the Veteran's disability pre-existed service but was not aggravated during service.  

However, the April 2011 VA examination found that there was no convincing evidence that the Veteran had chronic GERD.  Rather, the examiner stated that it was a matter of record that the Veteran complained of heartburn about 2 times per week prior to entering military service.  He was deployed to Iraq in 2003 to 2004 and reported frequent heartburn that was relieved somewhat by TUMS while he was there.  His post deployment records in 2004 indicated that he was having frequent indigestion and vomiting.  Less than a month after discharge from active duty in 2008 he was seen by his private physician at a South Bend Clinic.  He complained of frequent heartburn, nausea, and some vomiting.  His treating physician started him on "PPI" in 2008 but the symptoms did not improve and his dosages and medications were changed.  Currently, Dexilant DR 60 mgs. daily seemed to be controlling his heartburn and vomiting fairly well as long as he did not eat solids before 10:00 a.m. or was not physically active until later in the day, and did not drink orange juice or beer.  Also, he reported that his symptoms improved with recumbence.  

The April 2011 VA examiner further noted that a November 2009 upper gastrointestinal (GI) X-ray series was negative for GERD.  Also, there were no signs of esophagitis, GERD, hiatal hernia or stricture.  It was stated that the distinction between normal GI function and GERD was blurred because some degree of reflux was physiologic.  Physiologic reflux episodes typically occurred after eating and were short-lived, asymptomatic, and rarely occurred during sleep.  Pathologic reflux was associated with symptoms of mucosal injury, often including nocturnal episodes.  Also, the diagnosis of GERD was clinical.  Heartburn and regurgitation were highly specific symptoms which often worsened after eating, and particularly large or fatty meals.  Symptoms could be made worse by lying down or bending over.  Relief with antacids was typical.  The gold standard test was an esophagoduodenoscopy (EGD) to confirm GERD.  Esophageal esoinophis were considered to be a hallmark of GERD.  

The examiner noted that the reasons were not clear for symptoms, e.g., heartburn, regurgitation or dysphagia that persisted despite therapy with proton pump inhibitors and remained unexplained by endoscopy, manometry, or acid monitoring.  Possibilities included hypersensitivity or functional syndromes, but there was a lack of evidence for such.  Thus, a diagnosis of pathologic GERD could not be established for the Veteran.  There were no objective findings that he had GERD.  In fact, there was good evidence that he did not, i.e., a normal EGD, negative H-pylori, negative barium swallow study, stable weight, normal "H&H" and relief of symptoms when lying down.  

At the videoconference the Veteran testified, essentially, that he had episodes of heartburn prior to service but that they changed in character during his deployment overseas.  See pages 3 and 4.  Thus, in the context of the 2001 medical opinion, the Veteran essentially alleges that his symptoms prior to service were physiologic but they became pathologic during his deployment in Iraq.  

The Board also finds that further examination is warranted in connection with the claim determination of whether the Veteran now has an undiagnosed illness.  In this regard, the Board notes that the Veteran is a Persian Gulf veteran within the meaning of the applicable statute and regulation.  However, although he has been examined, it does not appear that he has been afforded a Persian Gulf War Protocol examination in connection with his claim. 

VA's "duty to assist [] attaches to the investigation of all possible [] cause of [] current disability, including those unknown to the [V]eteran."  Schroeder v. West, 212 F.3d 1265, 1271 (Fed.Cir. 2000).  

Accordingly, the RO should arrange for the veteran to undergo appropriate examinations, by physicians, at an appropriate VA medical facility.  The veteran is hereby advised that, failure to report to any scheduled examination(s), without good cause, may well result in a denial of the claim.  See 38 C.F.R. § 3.655 (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination(s), the RO should obtain and associate with the claims file (a) copy(ies) of any notice(s) of the examination(s). 

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the Veteran to undergo VA Persian Gulf War Protocol examinations at an appropriate VA medical facility.  The entire claims file, to include a complete copy of this REMAND, must be made available to examiner designated to examine the Veteran, and the report of the examination should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies (to include audiometry, and speech discrimination testing, for each ear), should be accomplished (with all results made available to the physician(s) prior to the completion of his or her report) and all clinical findings should be reported in detail.  The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report. 

Based on examination findings, and the evidence as a whole, the examiner should specifically indicate whether the Veteran currently has GERD or any other pathologic GI disease.  

With respect to each GI complaint or symptom, e.g., heartburn and reflux, the examiner should specifically state whether any of the Veteran's complaints or symptoms are attributable to a known diagnostic entity or chronic disability due to undiagnosed illness.  The examiner should offer an opinion as to whether it is at least as likely as not (i.e., there is a 50 percent or more probability) that any such disability was incurred in or aggravated by service. 

2.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file copy(ies) of any notice(s) of the examination(s) sent to the appellant by the pertinent VA medical facility. 

3.  To help avoid future remand, the RO must ensure that all requested development action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

4.  After completing the requested actions, and any additional notification or development deemed warranted, the RO should adjudicate the claim in light of all pertinent evidence and legal authority, to include as due to undiagnosed illness.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran an appropriate SSOC that includes clear reasons and bases for all determinations, and afford the Veteran the appropriate time period for response before the claims file is returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

